COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE MATTER OF THE ESTATE OF                   §               No. 08-21-00112-CV
  GENEOVEVA R. VALENZUELA,
                                                   §                  Appeal from the
                        Appellant.
                                                   §                Probate Court No. 2

                                                   §             of El Paso County, Texas

                                                   §              (TC# 2014-CPR01172)

                                               §
                                             ORDER

       Appellant asserts that she is entitled to proceed without paying costs. The court reporter,

Camilla Madrid, filed a challenge to Appellant’s Affidavit of Indigence. We conclude that it is

necessary for the trial court to conduct a hearing as contemplated by Rule 145. It is therefore

ordered that the trial court conduct a hearing to determine whether Appellant is able to afford to

pay for the reporter’s record. The trial court has set the hearing for August 4, 2021. We note the

Appellant must be given ten days’ notice of the hearing. See TEX.R.CIV.P. 145.

       The trial court must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the

event that the trial court finds that Appellant can afford to pay costs, Appellant can challenge that

ruling by motion filed in this Court pursuant to TEX.R.APP.P. 145(g) no later than ten days after

the order is signed. The trial court shall forward its order to the County Clerk of El Paso County,

Texas as soon as practicable after the hearing, but no later than three days after the order is

                                                  1
signed. The County Clerk shall prepare and forward a supplemental clerk’s record containing the

order to this Court as soon as possible, but no later than five days after the trial court files the

order. It will not be necessary for the court reporter to file a record of the hearing unless the trial

court rules that Appellant is able to afford to pay for the reporter’s record. All appellate deadlines

shall be suspended pending resolution of these issues. The Court will issue an order

reestablishing the appellate deadlines.

        IT IS SO ORDERED this 16th day of July, 2021.

                                                        PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                   2